Citation Nr: 0604189	
Decision Date: 02/14/06    Archive Date: 02/22/06

DOCKET NO.  04-28 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include as due to Agent Orange exposure.


REPRESENTATION

Veteran represented by: Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel






INTRODUCTION

The veteran had active service from June 1967 to January 
1970. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  


FINDINGS OF FACT

1. As the veteran served in Vietnam during the Vietnam era, 
his exposure to Agent Orange is presumed. 

2. The veteran has been diagnosed with prurigo nodularis, 
which is not among the disabilities recognized by VA as 
associated with Agent Orange exposure. 

3. Competent and uncontroverted medical opinions state that 
prurigo nodularis is not caused by Agent Orange and was not 
otherwise incurred in or aggravated by the veteran's service. 


CONCLUSION OF LAW

Prurigo nodularis was not incurred in or aggravated by 
service, including as a result of Agent Orange exposure.  38 
U.S.C.A. §§ 1110, 1116, 1131, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 
3.309 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The veteran is seeking service connection for a skin disorder 
due to Agent Orange exposure in Vietnam.  

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005).  The legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  These 
regulations establish clear guidelines consistent with the 
intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits.

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In the instant case, the veteran received VCAA notification 
prior to the initial unfavorable agency decision in January 
2003.  The RO provided the veteran VCAA letter notice to his 
service connection claim in a letter dated May 2002 informing 
him that he could provide evidence or location of such and 
requested that he provide any evidence in his possession.  
Additionally, a June 2004 statement of the case (SOC) 
provided the veteran with a summary of the evidence, the 
applicable law and regulations and a discussion of the facts 
of the case.  The VCAA letter and the SOC specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Veteran's Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send records pertinent to 
his claim, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant to this claim so that VA 
could help by getting that evidence.  It is the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  The duty to notify the 
veteran was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).

There are several VA examinations, including treatment 
records from VAMC, Portland, Oregon, of record.  It does not 
appear that there are any other additional records that are 
necessary to obtain before proceeding to a decision in this 
case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 
38 C.F.R. § 3.159.  

Analysis

The veteran claims service connection for a skin disorder. 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005).  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002 & Supp. 2005).  A veteran is entitled to the 
benefit of the doubt when there is an approximate balance of 
positive and negative evidence.  See also 38 C.F.R. § 3.102 
(2005).  When a veteran seeks benefits and the evidence is in 
relative equipoise, the veteran prevails.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the 
evidence must be against the claim for benefits to be denied.  
See Alemany v. Brown, 9 Vet. App. 518 (1996).  
  
The Board notes that there is a presumption of exposure to 
herbicides for all veterans who served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  See 38 C.F.R. § 3.307(a)(6)(iii).  
Thus, a presumption of service connection arises for a 
Vietnam veteran (presumed exposed to Agent Orange) who 
develops one of the conditions listed below.

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes (also known as type II diabetes 
mellitus or adult-onset diabetes); Hodgkin's disease; 
multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancer (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  
38 C.F.R. § 3.309(e) (2005).  A disease that is not listed is 
not entitled to the presumption of service connection due to 
Agent Orange exposure.  See Notice, Fed. Reg. 27, 630-41 (May 
20, 2003).  

Current medical evidence shows that the veteran suffers from 
a skin disorder.  In March 2002, the veteran was seen in the 
VAMC, Portland for complaints of small sore and erythematous 
bumps on the skin.  The diagnosis was dermatitis of an 
unclear etiology.  In June 2002, an examiner at the VAMC, 
Portland noted that the veteran had scattered excoriated, 
erythematous papules on his forearms and right thigh.  The 
examiner originally diagnosed the veteran with folliculitis; 
however, after performing a skin biopsy, the examiner changed 
the diagnosis to prurigo nodularis.  In a June 2004 VA 
examination, the examiner reported numerous small 
hypopigmented areas that had been scratched, leaving 
hypopigmented scars on the veteran's skin.  The examiner 
confirmed the diagnosis of prurigo nodularis, a type of 
eczema.  

The service personnel records disclose that the veteran 
served in Vietnam from May 1968 to January 1970.  Therefore, 
it is presumed that the veteran was exposed to Agent Orange.  
See 38 U.S.C.A. § 1116(f), 38 C.F.R. §§ 3.307(a)(6)(iii).  
However, the veteran's current skin condition, prurigo 
nodularis, is not a statutorily presumptive disease related 
to Agent Orange exposure.  See 38 C.F.R. § 3.309(e).  
Moreover, the veteran does not have a current diagnosis of 
any of the skin disorders enumerated in 38 C.F.R. § 3.309(e), 
namely chloracne or other acneform disease consistent with 
chloracne.  The June 2004 VA examiner specifically stated 
that he did not find evidence of chloracne upon examination.  
Thus, the veteran does not meet the requirements for 
presumptive service connection based on presumptive exposure 
since the he has not been diagnosed with any of the 
enumerated disabilities recognized by VA as being 
etiologically related to Agent Orange exposure.
    
Notwithstanding the foregoing presumptive provisions, service 
connection for a disability claimed as a result of Agent 
Orange exposure may be established by showing that a disorder 
resulting in disability or death was in fact causally linked 
to such exposure.  See Combee v. Brown, 34 F.3d 1039, 1044 
(Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113(b) and 1116, and 
38 C.F.R. § 3.303, Brock v. Brown, 10 Vet. App. 155, 162-64 
(1997).  

As the veteran has not limited his claim for service 
connection for skin disorder to Agent Orange exposure, 
evidence of nexus to any in-service injury or disease, to 
include Agent Orange exposure, may provide a basis for 
granting service connection. 

The veteran's service medical records, including the reports 
of entrance and separation examinations, did not contain a 
complaint, finding, or history of a skin disorder.  

In this case, there is no medical evidence of a nexus between 
the veteran's diagnosed current skin condition, prurigo 
nodularis, and his military service, to include presumed 
Agent Orange exposure therein.  A biopsy performed in July 
2002 indicated insect bites as the cause of the veteran's 
skin disorder.  Furthermore, the June 2004 VA examiner 
specifically stated that the veteran's prurigo nodularis was 
not caused by or a result of the veteran's service, to 
include Agent Orange exposure therein.  There is no medical 
evidence relating the veteran's skin disorder to service.  
Thus, the veteran's skin disorder is unrelated to Agent 
Orange exposure.

The Board notes that the veteran believes that his current 
skin disorder is due to Agent Orange exposure.  This 
determination, however, is not a matter for an individual 
without medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Thus, while the Board has considered the 
veteran's lay assertions, they do not outweigh the competent 
medical evidence of record, which does not show a 
relationship between the veteran's skin disorder and Agent 
Orange exposure.  A competent medical expert makes this 
opinion and the Board is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The Board has carefully reviewed the record and has concluded 
that a preponderance of the evidence is against the veteran's 
claim for service connection for a skin disorder, including 
exposure to Agent Orange.  The Board considered the doctrine 
of reasonable doubt, but finds that the record does not 
provide an approximate balance of negative and positive 
evidence on the merits.  Therefore, the claim is denied.  


ORDER

Service connection for a skin disorder, to include as due to 
Agent Orange exposure, is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


